PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Severijns, Constantinus Adrianus Marie
Application No. 16/093,756
Filed: 15 Oct 2018
For: MODULAR FIRE TRAINING SIMULATOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 10, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee and the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 17, 2021, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on December 18, 2021.  A Notice of Abandonment was mailed on March 11, 2022.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1).  The Office acknowledges receipt of the Request for Continued Examination (RCE), and Information Disclosure Statement (IDS) filed on December 16, 2021.  However, in an application or patent, abandoned or lapsed for failure to pay the Issue Fee and Publication Fee or any portion thereof, the required reply must be payment of the issue fee and publication fee or any outstanding balance thereof.  See MPEP 711.03(c)(II)(A)(2).  Therefore, the issue fee payment of $1200.00 and issue fee transmittal, must be submitted with any renewed petition under 37 CFR 1.137(a).

The December 3, 2021 substitute statement is not acceptable as it is signed by inventor and not applicant. The January 10, 2022 substitute statement is not acceptable as the relationship is that of joint inventor and not assignee, obligated assignee, or person with sufficient proprietary interest. 

A review of the record indicates a Notice of Allowance and Fee(s) Due (Notice) has been mailed on February 16, 2022.  Since the Notice was mailed before the rendering of a decision on the petition under 37 CFR 1.137(a), it was mailed prematurely.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).